Exhibit 10.120

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO

RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED
HEREIN BY *****

LOGO [g47429img01.jpg]

June 26, 2008

Mr. Richard Katz, CFO

Samuel Aaron Inc.

31-00 47th Avenue, 4th Floor

Long Island City, NY 11101

 

Re: Manufacturing Agreement & Licensing Agreement

Dear Mr. Katz:

This letter agreement sets forth the terms and conditions of the sale of
Charles & Colvard created Moissanite by Charles & Colvard, Ltd. (“C&C”), to
Samuel Aaron Inc. (“Buyer”). This letter, together with the attached price list,
terms and conditions, and License Agreement constitutes the entire agreement
(the “Agreement”) between our companies and supersedes the previous Agreement
dated August 18, 2006.

C&C hereby agrees to sell to Buyer commercially reasonable amounts of moissanite
for use by Buyer in the manufacturing of fine jewelry, and C&C and Buyer agree
to:

 

  1. C&C will allow SAI to participate in a co-op advertising program, whereby
C&C will fund at *****% of ***** pre-approved, eligible advertising/promotional
activity expenses submitted by the Buyer. This funding is limited to 10% of net
purchases made by the Buyer or its affiliated designee (who has been
pre-approved by C&C). In accordance with the Cooperative Advertising Program
Guidelines, C&C must pre-approve all advertising expense being charged against
co-op. Prior to the approval of any and all advertising/promo activity by C&C
the new program needs to have been approved in writing by ***** or *****.

 

  2. The parties may mutually agree to additional alternative marketing
arrangements for specific customers by written agreement. This may result in a
promotional activity outside the 10% limit.

 

  3. Provide Buyer with any required training materials and guidance concerning
moissanite, C&C’s marketing strategy and C&C’s product positioning for
moissanite.

 

  4. On Asset purchase programs only, not including ***** or Consignment
Programs, Buyer will return moissanite jewels which are broken during setting
and receive credit for specific stones at the price of the stone one size below
the broken stone. No credit will be given for any damaged jewels smaller than
3.5mm. SAI agrees that the determination of whether a jewel is damaged is
mutually agreeable to both parties. If SAI disagrees with C&C on whether a jewel
is damaged, SAI must notify C&C within the ordinary course of receiving the
credit memo, and SAI’s sole remedy is to request that the disputed jewels be
sent back to SAI, for re-examination and retention instead of accepting the
credit.

 

1 of 6    800.202.3 © 2007 Charles & Colvard® All Rights Reserved.   



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO

RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED
HEREIN BY *****

Page 2

June 26, 2008

Mr. Richard Katz, CFO

Samuel Aaron Inc.

Manufacturing Agreement (cont’d)

 

  5. SAI, starting January 1, 2008, will have the ability to return (primarily
for stock balancing) up to *****% of its calendar year purchases (including up
to *****% of its purchases from designated factories, i.e. affiliated designee).
Returns will be for full credit if undamaged and will be done on a quarterly
basis by 45 days after the end of the quarter. The above allowance excludes the
breakage allowance as defined in paragraph 4 above. If SAI decides to use jewels
from its own inventory to support a SPIFF program, C&C will not give SAI credit
for SAI’s use of stones for a SPIFF program and will be limited at C&C’s sole
discretion to replace the stones that SAI used for the SPIFF.

 

  6. SAI will have until January 31, 2008 to return any jewels against the 2007
*****% allowance. All returns after January 31, 2008 will be applied to the 2008
allowance. RA# 43737 sent January 2008 will be part of 2007.

 

  7. Subject to the attached terms and conditions all purchases of SAI and its
designated factories will be at ***** day payment terms, unless mutually agreed
on “special deals” dating.

 

  8. Buyer agrees to provide, to the best of its ability and apply best efforts
to provide retail forecasting and reporting on a timely basis, to C&C for all
major programs that Buyer sells moissanite jewelry.

 

  9. Amendments of dates of ongoing Consignment Programs and ***** as outlined.

Buyer hereby recognizes, and agrees to cooperate with C&C to the best of Buyer’s
knowledge in the protection of, all C&C trademarks, copyrights and intellectual
property. Further, C&C and Buyer agree to approve certain Charles & Colvard
created Moissanite as appropriate for Buyer’s catalog and trade show
presentations during the term of this Agreement. Buyer acknowledges receipt of
the brand identity guidelines provided by C&C and agrees to market Charles &
Colvard created Moissanite to the best of their knowledge in a manner consistent
with such guidelines. Additionally, Buyer to the best of their knowledge shall
use commercially reasonable efforts to ensure its customers abide by such
guidelines.

Buyer specifically agrees that it will NOT sell C&C created moissanite as loose
stones, and will sell moissanite only in jewelry mountings as commercially
reasonable upon pre-approval by C&C.

This Agreement shall renew annually on December 31 for one year terms unless
terminated pursuant to Section 7 of the Terms and Conditions section of this
Agreement or notice is given by either party to the other party of its intent
not to renew the Agreement at least 30 days prior to the end of the then current
one-year term.

 

2 of 6    800.202.3 © 2007 Charles & Colvard® All Rights Reserved.   



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO

RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED
HEREIN BY *****

Page 3

June 26, 2008

Mr. Richard Katz, CFO

Samuel Aaron Inc.

Manufacturing Agreement (cont’d)

 

If the forgoing meets with your understanding of our agreement, please sign and
return one copy of this letter for our files.

 

Charles & Colvard, Ltd.     Agreed and Accepted by “Buyer” By:  

/s/ Dennis M. Reed

    By:  

/s/ Richard Katz

Name:   Dennis M. Reed     Name:   Richard Katz Title:   President & CMO    
Title:   CFO/COO Date:   July 11, 2008     Date:   June 27, 2008

 

3 of 6    800.202.3 © 2007 Charles & Colvard® All Rights Reserved.   



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO

RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED
HEREIN BY *****

 

TERMS AND CONDITIONS

1. ACCEPTANCE OF ORDERS. C&C’s acceptance of all orders for Charles & Colvard
created Moissanite (the “Product”) and all offers and sales by C&C are subject
to and expressly conditioned upon Buyer’s acceptance of the terms and conditions
of this Agreement, and Buyer’s acceptance of any offer by C&C must be made on
such terms and conditions exactly as offered by C&C. Any of Buyer’s terms and
conditions which are different from or in addition to those contained in this
Agreement are objected to by C&C and shall be of no effect unless specifically
agreed to in writing by C&C. Shipment of the Product shall not be construed as
acceptance of any of Buyer’s terms and conditions which are different from or in
addition to those contained herein, unless alternative terms are mutually agreed
to in writing prior to the order. Buyer’s acceptance of the Product furnished by
C&C pursuant hereto shall constitute Buyer’s acceptance of the terms and
conditions of this Agreement.

This Agreement shall be governed by and construed under the laws of the State of
North Carolina as if made and to be performed entirely within such state.

2. PRICES. The prices stated in this Agreement are F.O.B. C&C’s manufacturing
facilities and do not include transportation, insurance or any sales, use,
excise or other taxes, duties, fees or assessments imposed by any jurisdiction.
On each shipment buyer will be charged a freight charge that includes
transportation and insurance costs. Buyer is a re-seller and accordingly no
sales or use taxes apply. Buyer shall promptly reimburse C&C for any taxes paid
by C&C which are the responsibility of Buyer hereunder. All prices and other
terms are subject to correction for typographical or clerical errors. Prices are
subject to change annually at the sole discretion of C&C. C&C will inform buyer
3 months before said change will occur and will honor prices on all submitted
quotes previously submitted.

3. TERMS OF SALE & PAYMENT. C&C shall provide the Product in the “very good”
grade which includes slight possible color saturations and inclusions as
determined from a C&C master set provided by C&C to Buyer. Payment, including
credit terms if any shall be as mutually agreed in writing, or in the absence of
agreement in cash upon delivery. Each shipment shall be considered a separate
and independent transaction and payment for each shipment shall be due
accordingly.

Invoices will be issued upon shipment and payment shall be due in full within
***** (*****) days from the ship date. C&C reserves the right to change the
amount of or withdraw any credit, prior to acceptance of an order: Change will
be in writing to buyer prior to shipment to Buyer.

Amounts not paid when due shall be subject to interest at the rate of one and
one-half percent (1  1/2%) per month or, if less, the maximum rate permitted by
law.

In the event of the bankruptcy or insolvency of Buyer, or the filing of any
proceeding by or against Buyer under any bankruptcy, insolvency or receivership
law, or in the event Buyer makes an assignment for the benefit of creditors, C&C
may, at its election and without prejudice to any other right or remedy,
exercise all rights and remedies granted to C&C in Section 7 as in the case of a
default by Buyer under this Agreement.

4. DELIVERY, TITLE AND RISK OF LOSS. All sales hereunder shall be F.O.B. C&C’s
manufacturing facilities. C&C shall select carrier and provide adequate
insurance to cover any lost shipments. The insurance cost will be included in
freight costs on each invoice. SAI will not be responsible for payment on any
shipments they do not receive.

Buyer shall inspect all Product promptly upon receipt and file claims with the
transportation company in the event there is evidence of shipping damage.

5. PERFORMANCE. C&C shall make a reasonable effort to observe the dates
specified herein or such later dates as may be agreed to by Buyer for delivery
or other performance, but C&C shall not be liable for any delay in delivery or
failure to perform due to acceptance of prior orders, strike, lockout, riot,
war, fire, act of God, accident, delays caused by any subcontractor or supplier
or by Buyer, technical difficulties, failure or breakdown of machinery or
components necessary to order completion, inability to obtain or substantial
rises in the price of labor or materials or manufacturing facilities, or
compliance with any law, regulation, order or direction, whether valid or
invalid, of any governmental authority or instrumentality thereof, or due to any
unforeseen circumstances or any causes beyond its control, whether similar or
dissimilar to the foregoing and whether or not foreseen. Provided C&C was not
aware of said events prior and during the order period: where C&C could provide
adequate or timely disclosure of said event.

6. ACCEPTANCE. All Product delivered hereunder shall be deemed accepted by Buyer
as conforming to this Agreement, and Buyer shall have no right to revoke any
acceptance, unless written notice of the claimed nonconformity is received by
C&C within twenty (20) days of delivery thereof. Notwithstanding the foregoing,
any use of the Product by Buyer, its agents, employees, contractors or
licensees, for any purpose, after delivery thereof, shall constitute acceptance
of that product by Buyer, as long as said products are produced within
reasonable guidelines as established.

 

4 of 6    800.202.3.TC © 2007-2008 Charles & Colvard® All Rights Reserved.   
6/5/08



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO

RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED
HEREIN BY *****

 

7. DEFAULT AND TERMINATION. Buyer may terminate this Agreement if C&C materially
defaults in the performance of its obligations hereunder and fails to cure such
default within sixty (60) days after written notice thereof from Buyer. In no
event shall C&C be liable for incidental, consequential, special, punitive or
exemplary damages of any kind, including but not limited to lost profits, loss
of business or other economic harm as a result of a default; provided however
that if C&C has lead times of ***** weeks C&C will accept penalties for late
delivery of standard jewels shapes and sizes described on the attached price
list in excess of $***** caused by C&C not meeting above lead times. C&C will
accept liability for such disclosed penalties caused by C&C shipments which
shipped date was confirmed via e-mail from a C&C Vice President and default for
product delivery occurred as a result of moissanite jewels supplied by C&C. This
default does not pertain to orders of non-standard shapes and sizes.

Buyer shall be deemed in material default under this agreement if buyer fails to
pay any material (defined as any amounts over $*****) amounts when due in normal
course, as long as said issues are not related to memo agreements, previously
entered into oral, written or otherwise, or fails to pay C&C any sums due under
any other agreement or otherwise, or if Buyer materially defaults in the
performance of any other obligation hereunder and fails to cure such default
within thirty (30) days after receipt of written notice from C&C. This written
notice needs to be sent via certified mail, attention: R. Katz. In the event of
a material default by Buyer, C&C may, upon written notice to Buyer, after the
cure period expires, (1) suspend its performance and withhold shipments, in
whole or in part, (2) terminate this Agreement, (3) declare all sums owing to
C&C immediately due and payable and/or (4) recall Product in transit, , and
Buyer agrees that all Product so recalled, taken or repossessed shall be the
property of C&C, provided that Buyer is given full credit therefore. Exercise of
any of the foregoing remedies shall not be construed as limiting, in any manner,
any of the rights or remedies available to C&C under the Uniform Commercial Code
or other laws.

8. PATENTS AND OTHER INTELLECTUAL PROPERTY RIGHTS. The sale of the Product
hereunder does not convey any expressed or implied license under any patent,
copyright, trademark or other proprietary rights owned or controlled by C&C,
whether relating to the Product sold or any manufacturing process or other
matter. All rights under any such patent, copyright, trademark or other
proprietary rights are expressly reserved by C&C. Refer to separate agreement.

9. MANUFACTURING PRACTICES. When engaged in the design, production or
distribution of any jewelry containing the Product, Buyer and its agents,
sub-manufacturers, or contractors involved in the design, production, or
distribution of jewelry containing the Product shall not engage in the use of
child labor, prison or any type of forced labor, or any other labor practices
that may violate the sensibilities of the American public. Buyer shall certify
to C&C from time to time, upon C&C’s written demand that it, as well as its
agents, sub-manufacturers, or contractors involved in the design, production, or
distribution of the Product does not engage in such labor practices. Upon C&C’s
demand, Buyer shall also certify that all rules and regulations, as well as all
measures of safety, health, and labor practices, recommended or requested by the
relevant authorities of Buyer’s governing municipalities, as well as the
governing municipalities of Buyer’s agents, sub-manufacturers, or contractors
involved in the design, production or distribution of the Product have been
complied with. Buyer shall indemnify C&C for, and hold C&C harmless from, all
claims, actions or demands arising from any action or omission that occurs on
Buyer’s, its agent’s, sub-manufacturer’s or contractor’s premises. Furthermore,
C&C guarantees that no radioactive process has been utilized in the
manufacturing process of the Product.

10. LIMITED WARRANTY. Other than as set out herein, C&C makes no warranty or
other representation concerning the Product; and, other than as specifically
provided in this Agreement, C&C’s liability is limited to replacement of any
Product not conforming to the specifications set out in Section 3 of this
Agreement upon their return to C&C. Buyer reserves the right to return any
Product not conforming to the specifications set out herein to C&C. C&C shall
pay return shipping, handling and insurance on the replacements for the Product
that does not meet the specifications in Section 3. All returned Product must be
accompanied by a return authorization number that should be displayed
prominently on the outside of the package. All other shipping, handling and
insurance for returns shall be paid by Buyer. The warranty set forth in this
Section 10 is intended solely for the benefit of Buyer. All claims hereunder
shall be made by Buyer and may not be made by Buyer’s customers. THE WARRANTY
SET FORTH ABOVE IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESSED OR IMPLIED, WHICH
ARE HEREBY DISCLAIMED AND EXCLUDED BY C&C, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY OF FITNESS FOR A PARTICULAR PURPOSE OF USE.

12. Consignment Agreements will be governed by individual agreements for any new
agreements mutually agreed to subsequent to the signing of this Agreement.

 

5 of 6    800.202.3.TC © 2007-2008 Charles & Colvard® All Rights Reserved.   
6/5/08



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO

RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED
HEREIN BY *****

 

Jewel Price List

[*****]

[Entire 5-page document is redacted]

 

6 of 6    800.202.3.LA © 2007-2008 Charles & Colvard® All Rights Reserved.   
6/5/08